Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 11/06/2017.
This action is in response to claims filed on 11/06/2017. Claims 1-5 and 16 are pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/06/2017 and 11/06/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities: “16” should read “2” and “15” should read “1”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: “2” should read “3” Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “3” should read “4” Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “4” should read “5” Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “5” should read “6” Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-5 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 15/463,195 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
Reference application
1. A method comprising: 






providing an input to a first neural network including a plurality of first parameters 1; and 











updating at least one first parameter based on an output from a recurrent neural network provided with the input, the recurrent neural network including a plurality of second parameters 2.


providing an input to a first neural network, the first neural network including a plurality of first parameters 1; 

providing the input to a recurrent neural network 2 configured as a non-linear extension of the first neural network to the recurrent neural network including a plurality of second parameters 2; and 

updating at least one first parameter 2 of the plurality of first parameters based on the final output from the recurrent neural network 2, 




wherein the given task is a post processing task, and wherein the input provided to the first neural network and the recurrent neural network are identical values of multiple time frames.



Instant application
Reference application


wherein the first neural network includes 

a plurality of layers of nodes among a plurality of nodes, each layer sequentially forwarding values of a time frame of the input, the plurality of layers of nodes including 

a first layer of a plurality of input nodes among the plurality of nodes, the input nodes receiving values of a current time frame of the input, and 

a plurality of intermediate layers, each node in each intermediate layer forwarding a value to a node in a subsequent or shared layer, and 

a plurality of weight values among the plurality of first parameters, each weight value to be applied to each value in the corresponding node to obtain a value propagating from a pre-synaptic node to a post-synaptic node.
2. (Previously presented) The computer program product according to claim 1, wherein the first neural network: 

a plurality of layers of nodes among a plurality of nodes, each layer sequentially forwarding values of a time frame of the input, the plurality of layers of nodes: 

Page 2 of 15a first layer of a plurality input nodes among the plurality of nodes, the input nodes receiving values of a current time frame of the input; 

a plurality of intermediate layers, each node in each intermediate layer forwarding a value to a node in a subsequent shared layer; and 


a plurality of weight values among the plurality of first parameters, each weight value to be applied to each value in the corresponding node to obtain a value propagating from a pre-synaptic node to a post-synaptic node.


wherein the at least one first parameter includes a bias parameter.
3. (Original) The computer program product according to claim 1, 
wherein the at least one first parameter includes a bias parameter.
3. The method according to claim 1, further comprising initializing the plurality of first parameters to zero.
4. (Original) The computer program product according to claim 1, wherein the operations further comprise initializing the plurality of first parameters to zero.
4. The method according to claim 1, further comprising 

estimating a mean of the current time JP920160178US2 (1708C)Page 27 of 29frame of the input using a conditional probability density of the input, wherein a current time frame of the input is assumed to have a Gaussian distribution.
5. (Original) The computer program product according to claim 1, wherein the operations further comprise 
estimating a means of the current time frame of the input using a conditional probability density of the input, wherein a current time frame of the input is assumed to have a Gaussian distribution.


the updating includes learning the first parameters, a standard deviation of the current time frame of the input, and a plurality of output weight values of the output from the recurrent neural network.
6. (Original) The computer program product according to claim 5, wherein 
the updating includes learning the first parameters, a standard deviation of the current time frame of the input, and a plurality of output weight values of the output from the recurrent neural network.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”).

Regarding claim 1, 
Boulanger-Lewandowski teaches
A method comprising: 
[fig 2]; [sec 4, p. 3 and p. 4 (left column)] “The joint probability distribution of the RNN-RBM is also given by equation (7), but with hˆ(t) defined arbitrarily, here as per equation (11). For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation: 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11)”; see also [sec 2, p. 2 (right column)]; “Restricted Boltzmann machine” reads on “first neural network”, and “W, bv(t) , bh(t)” read on “a plurality of first parameters”. In addition, v(t) of eq (7) reads on “input”.); and 

updating at least one first parameter based on an output from a recurrent neural network provided with the input, the recurrent neural network including a plurality of second parameters ([fig 2] “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)”; [sec 4, p. 3 and p. 4 (left column)] “For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; see also [sec 2, p. 2 (right column)]; “Restricted Boltzmann machine” reads on “first neural network”, and “W, bv(t) , bh(t)” read on “a plurality of first parameters”. In addition, “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)” of fig 2 and 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 based on the input v(t) read on “updating at least one first parameter based on an output from a recurrent neural network provided with the input”. Furthermore, “hˆ(0), W2, W3, bhˆ” read on “a plurality of second parameters”.).

Regarding claim 2, 
Boulanger-Lewandowski teaches
the at least one first parameter includes a bias parameter ([fig 2]; [sec 4, p. 3 and p. 4 (left column)] “For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation: 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11)”; see also [sec 2, p. 2 (right column)]).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Osogami et al. (“Learning dynamic Boltzmann machines with spike-timing dependent plasticity”).

Regarding claim 16, 
Boulanger-Lewandowski teaches claim 15. 

However, Boulanger-Lewandowski does not teach
the first neural network includes 
a plurality of layers of nodes among a plurality of nodes, each layer sequentially forwarding values of a time frame of the input, the plurality of layers of nodes including 
a first layer of a plurality of input nodes among the plurality of nodes, the input nodes receiving values of a current time frame of the input, and 
a plurality of intermediate layers, each node in each intermediate layer forwarding a value to a node in a subsequent or shared layer, and 
a plurality of weight values among the plurality of first parameters, each weight value to be applied to each value in the corresponding node to obtain a value propagating from a pre- synaptic node to a post-synaptic node.

Osogami teaches
the first neural network includes 
a plurality of layers of nodes among a plurality of nodes, each layer sequentially forwarding values of a time frame of the input ([figs 4-5]; [sec 2.2] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t.”; Fig 4 and fig 5 read “each layer sequentially forwarding values of a time frame of the input”. Note that Boulanger-Lewandowski teaches “input”. In addition, each circle of fig 4 reads on “nodes”.), the plurality of layers of nodes including 

a first layer of a plurality of input nodes among the plurality of nodes, the input nodes receiving values of a current time frame of the input ([figs 4-5]; [sec 2.2] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t.”; The rightmost layer of Fig 4 reads “first layer”, and each node of the rightmost layer of fig 4 reads on “input nodes”. In addition, fig 4 and fig 5 read on “the input nodes receiving values of a current time frame of the input”. Note that Boulanger-Lewandowski teaches “input”.), and 

a plurality of intermediate layers, each node in each intermediate layer forwarding a value to a node in a subsequent or shared layer ([figs 4-5]; [sec 2.2] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t.”; The other layers other than the rightmost layer of Fig 4 read “intermediate layers”. In addition, fig 4 and fig 5 read “each node in each intermediate layer forwarding a value to a node in a subsequent or shared layer”.), and

a plurality of weight values among the plurality of first parameters, each weight value to be applied to each value in the corresponding node to obtain a value propagating from a pre- [figs 4-5] “Spikes traveling from a pre-synaptic neuron (i) to a post-synaptic neuron (j) and eligibility traces.”; [sec 2.2] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t. … For δ ≥ 1, let W[δ] be the matrix whose (i, j) element, Wi,j[δ], denotes the weight between the i-th unit at time −δ and the j-th unit at time 0 for any t.”; “Wij[δ]” of fig 4 reads on “weight values”. Note that Boulanger-Lewandowski teaches “first parameters”. In addition, “Wi,j[δ], denotes the weight between the i-th unit at time −δ and the j-th unit at time 0 for any t” reads on “each weight value to be applied to each value in the corresponding node”.).

Boulanger-Lewandowski and Osogami are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski with the multiple layers of Osogami. Doing so would lead to significantly simplifying the learning rule for the DyBM (Dynamic Boltzmann machine) and exhibiting various characteristics of STDP that have been observed in biological neural networks when the DyBM has an infinite number of layers and particularly structured parameters (Osogami, sec 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Osogami et al. (“Seven neurons memorizing sequences of alphabetical images via spike-timing dependent plasticity”, hereinafter Osogami2015).

Regarding claim 3, 
Boulanger-Lewandowski teaches claim 1.

However, Boulanger-Lewandowski does not teach
initializing the plurality of first parameters to zero.

Osogami2015 teaches
initializing the plurality of first parameters to zero ([sec “Results”, p. 5] “Here, the values of the eligibility traces and the FIFO queues were reset to zero before a cue was presented.”).

Boulanger-Lewandowski and Osogami2015 are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski with the initialization of Osogami2015. Doing so would lead to presenting a sequence of zeros or a sequential pattern of a blank image to the DyBM for a sufficiently long period (Osogami2015, sec “Results”).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Ranzato et al. (“Modeling Natural Images Using Gated MRFs”).

Regarding claim 4, 
Boulanger-Lewandowski teaches claim 1.

estimating a mean of the current time frame of the input using a conditional probability density of the input, wherein a current time frame of the input is assumed to have a Gaussian distribution.

Ranzato teaches
estimating a mean of the current time frame of the input using a conditional probability density of the input, wherein a current time frame of the input is assumed to have a Gaussian distribution ([sec 2, p. 2209 (right column) and p. 2210 (left column)] “they contribute to control the mean of the conditional distribution over the input 
    PNG
    media_image2.png
    34
    563
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    38
    354
    media_image3.png
    Greyscale
(7) where I is the identity matrix, WϵRDxM is a matrix of trainable parameters, and bx ϵ RD is a vector of trainable biases for the input variables.”; “control the mean of the conditional distribution over the input” and eq (7) read on “estimating a mean of the current time frame of the input using a conditional probability density of the input”.).

Boulanger-Lewandowski and Ranzato are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski with the mean estimation of Ranzato. Doing so would lead to enable the conditional distribution over the input pixels to be a Gaussian with not only its covariance but also its mean depending on the states of the latent variables (Ranzato, sec 2).

Regarding claim 5, 


Boulanger-Lewandowski further teaches
the updating includes learning the first parameters … and a plurality of output weight values of the output from the recurrent neural network ([fig 2]; [sec 3] “While all the parameters of the RBMs can depend on the previous time steps, we will consider the case where only the biases depend on hˆ(t−1): 
    PNG
    media_image4.png
    51
    294
    media_image4.png
    Greyscale
 (8) 
    PNG
    media_image5.png
    47
    300
    media_image5.png
    Greyscale
 (9); [sec 4.1] The hidden-to-bias weights W’, W’’ can then be initialized to small random values, such that the sequential model will initially behave like independent RBMs, eventually departing from that state.; [sec 4.2] The gradient then back-propagates through the hidden-to-bias parameters (eq. 8 and 9):”; “biases” read on “first parameters”. In addition, “hidden-to-bias weights W’, W’’” reads on “a plurality of output weight values of the output from the recurrent neural network”.).

Ranzato further teaches 
learning … a standard deviation of the current time frame of the input ([sec 2.1] “In this work, we extend these two classes of models with a new model whose conditional distribution over the input has both a mean and a covariance matrix determined by latent variables.”).

Boulanger-Lewandowski and Ranzato are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski and Ranzato with the standard deviation learning of Ranzato. Doing so would lead to enable the conditional Ranzato, sec 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        


/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126